DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, and 14-18 are now pending.
Response to Arguments
Applicant's amendments filed 07/26/2022 have been fully considered and entered, and in view of the amendments filed, new grounds of rejections in view of buck have now been made, please see detailed rejection(s) below. 
However, applicants’ arguments related to cited prior arts filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Fukuta fails to disclose receiving data from an external image forming device that stores the application in the preset private box number, see remarks, page 7 – page 8, first paragraph.
In reply, examiner asserts that that MFP of Fukuta has plurality of private box area 503a-503d (Box 1 – Box 3) for storing user specific data which is duplicated (cloned) upon receiving it from the external image forming device such as external device 105 (now note that first of all device 105 can be an image forming device since it’s a computer with display where images can be formed on the display of the device 105 as shown in fig. 4), and secondly the data sent by external device 105 is stored in user A’s storage in device 105 (which can be interpreted as private box/storage of user A) which is transmitted to be stored in the preset private box 1-3 of MFP 104. Please note that the data received from the external device is the application data which gets cloned (copied/duplicated) associated with user A’s private storage into the desired private box number of MFP using the box function application. The received data is the application data for cloning.
Applicant further argues that Fukuta fails to disclose the features such as including a registration setting for registering the application; and select, based on the registration setting of the received data, between first and second register modes, see remarks, pages 8-9.
In reply, examiner asserts that Fukuta discloses that the user who sends data is first authenticated by the server to enables the user to perform various security policy settings. Depending on whether user is authenticated or not, it is determined whether security policy can be set or not. Document data is then sent by user A of host device 105 and received by MFP 104 to be registered in private box of MFP, wherein data received with security policy can be with or without security policy being set, the MFP can automatically or manually (via user input) set the security policy that gives the access rights (permission) to both user having sent/registered the data and owner of the box which stores data in private box in case received data doesn’t have security policy set, paragraphs 106-113 and furthermore, when data is received with or without the security policy being set as explained above in detail, when security policy is set in received data, the routine processing stops since every private box includes the security policy and on the other hand if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area, paragraphs 126-136, 146-156, 86-89.
Applicant further argues that Fukuta fails to disclose the features such as "select, based on the registration setting of the received data for cloning, between first and second register modes after the application to be executed by using the received data for cloning is cloned into the image forming device, the first register mode being a mode for manual private box number association with the application in the image forming device, the second register mode being a mode for automatic private box number association with the application in the image forming device; and register the cloned application based on the selected one of the first register mode and the second register mode” as currently recited into claim 1. Applicant basis its argument on the fact that the Fukuta’s security policy is registered in policy server 101 instead of MFP 104, therefore Fukuta’s teaching of registering a security policy for a box of the MFP 104 as registering the box itself cannot be valid, see remarks, pages 9-10
In reply, examiner asserts that Fukuta discloses MFP 104 registers the security policy itself, however, it can also further register it to the policy server 101 as well. MFP 104 decides to further register the security policy onto server 101 so that MFP can easily and conveniently give access rights to both the user having registered the document data and the owner of the box which stores the registered document data.
Further note that based on when data is received with or without the security policy being set as explained above in detail, when security policy is set in received data, the routine processing stops since every private box includes the security policy and on the other hand if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area.
Finally, in response to applicants’ arguments regarding new claim 16-18 not being taught by the cited prior arts, claims 16-18 have been indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, US 2008/0127307 in view of Haba et al., US 2014/0078551 further in view of Buck, US 2014/0156784.

Regarding claim 1, Fukuta discloses an image forming device (MFP 104, fig. 1) comprising: 
a processor (CPU 2001, fig. 5, paragraph 79) programmed to:
receive data (CPU 2001 with I/F 2100, paragraphs 79-82) for cloning an application (application for box function) and associated with a preset private box number (Box 1 – Box 3, fig. 7)  (paragraphs 53, 88-99, 129 note that MFP has plurality of private box area 503a-503d (Box 1 – Box 3) as shown in fig. 7 for storing user specific data which is duplicated (cloning of received data as box document data for box function application) and stored based on user’s instructions (i.e. user A) as received), the received data i) being received from an external image forming device that stores the application in the preset private box number (data is received from for example user A with external device 105 (note that device 105 can be an image forming device since it’s a computer with display where images can be formed on the display of the device 105 as shown in fig. 4), the data is stored in user A’s storage in device 105 which is transmitted to be stored in the preset private box 1-3 of MFP 104, paragraphs 53, 95, 99, 129-133) 
and ii) including a registration setting (“document data including a security policy”) for registering the application (data is received having “document data including a security policy” set, paragraph 113, note that the user who sends data is first authenticated by the server to enables the user to perform various security policy settings. Depending on whether user is authenticated or not, it is determined whether security policy can be set or not. Document data is then sent by user A of host device 105 and received by MFP 104 to be registered in private box of MFP, wherein data received with security policy can be with or without security policy being set, the MFP can automatically or manually (via user input) set the security policy that gives the access rights (permission) to both user having sent/registered the data and owner of the box which stores data in private box in case received data doesn’t have security policy set, paragraphs 106-113) (see paragraphs 126-136 for further details regarding user authentication and sending data with or without security policy and paragraphs 146-151 for automatically setting security policy if received data is received without it);
select  (CPU 2001), based on the registration setting of received data for cloning, between first and second register modes after the application (application for box function) to be executed by using the received data for cloning is cloned (copying/duplicating data for box function application)  into the image forming device (note that based on when data is received with or without the security policy being set as explained above in detail, when security policy is set in received data, the routine processing stops since every private box includes the security policy and on the other hand if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area, paragraphs 126-136, 146-156, 86-89),
 the first register mode being a mode for manual private box number association with the application in the image forming device (CPU 2001 enables a user to manually set a security policy of the document for the selected/desired user box, for example, using the operation screen illustrated in FIG. 2. Namely, the operation screen of FIG. 2 is displayed on the operation unit 2012 and a user can set a security policy, paragraph 156), 
the second register mode being a mode for automatic private box number association with the application in the image forming device (selected/desired user box number is automatically registered as described in paragraphs 110, 145, 149);
and register the cloned application based on the selected one of the first register mode and the second register mode (if security policy setting is such that it is simply not set in received data, then the security policy can be set manually (first mode) or automatically (second mode) for the data to be registered/stored in the private box area, paragraphs 126-136, 146-156, 86-89).
Fukuta fails to explicitly disclose load the received data for cloning; wherein a private box number is manually registered in image forming device.
However, Haba teaches wherein a private box number is manually registered in image forming device (paragraph 135, if box ID (number) is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Fukuta and Haba fail to explicitly teach load the received data for cloning.
However, Buck teaches receiving data for cloning an application and load the received data for cloning (“the cloning data includes the application, and configuration information, state information, and/or application data. When the cloning data is received, the target device can be configured to determine that the application is compatible with the target device and to load the application using at least a portion of the cloning data. In addition, the configuration information and/or state information can be stored in an application file and the application data can be stored in a data store of the target electronic device”, paragraph 20).
Fukuta and Haba are combinable with Buck because they all teach electronic devices with storing, duplicating or cloning of data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta and Haba with the teachings of Buck for the benefit of synchronizing applications between at least two electronic devices to enhance user security (Buck: paragraph 2).
Regarding claim 2, Fukuta further discloses wherein in the first register mode, the processor (CPU 2001) selects between i) a first setting (manual setting) of only the manual private box number association and ii) a second setting in which the automatic private box number association is executed unless a private box number security policy setting is not set to automatic in the image forming device (paragraphs 146-156, document data to be stored in box is registered automatically and is otherwise registered manually if automatic option is  instructed as not required).
Fukuta fails to explicitly disclose manual private box number association and the automatic private box number association unless a private box number having the same number as the preset private box number exists in the image forming device.
However, Haba teaches manual private box number association and the automatic private box number association unless a private box number having the same number as the preset private box number exists in the image forming device (paragraph 135, if box ID has already been imported into MFP or same ID already exists than box is manually registered by overwriting processing).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 3, Combination of Fukuta with Haba further teaches wherein the second register mode includes a first setting (Fukuta: automatic mode, paragraphs 110-111) in which, if an existing private box associated with the preset private box number exists in the image forming device, the cloned application is registered by overwriting the existing private box (Haba: paragraph 135, if box ID has already been imported into MFP or same ID already exists than overwriting processing is performed) and a second setting in which, if an existing private box associated with the preset private box number exists in the image forming device, the cloned application is registered with an available box number different than the preset private box number and without overwriting the existing private box (Haba: paragraph 152, if same box ID already exists than new registration of the box ID is registered as available or “unassigned box ID” different than the private box number and without performing the overwriting processing of overwriting the existing private box as mentioned earlier in paragraph 135).
Fukuta and Haba are combinable because they both teach an MFP with box storage function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fukuta with the teachings of Haba for the benefit of providing an efficient, effective importing and storing of data as box function and technique that allows various types of jobs to be executed without waiting for import processing to complete (Haba: paragraphs 135, 12).
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Fukuta in paragraphs 164-165.
Regarding claim 15, claim 15 recites similar features, as claim 1, and therefore is rejected on the same rationale. 
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: cited prior arts fail to explicitly teach all the limitations of claims 16-18, namely “wherein the application is configured to store scanned data in the preset private box number, the scanned data is different from the received data for cloning, and the registering of the cloned application results in association of the cloned application in the image forming device with the preset private box number or another private box number in the image forming device”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebitani, US 2007/0115495 – teaches data stored in server is analyzed to determine mode of operation, paragraphs 59-60.
Tajima, US 2018/0011652 – teaches analysis existing box and its settings.                                                                                                                                                                                                      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677